Case
 Case1:18-bk-12585
      1:18-bk-12585 Doc
                     Doc28
                         51-13
                             FiledFiled
                                   01/29/19
                                        05/09/19
                                               Entered
                                                   Entered
                                                        01/29/19
                                                            05/09/19
                                                                 15:10:28
                                                                     19:02:26
                                                                            DescDesc
                                                                                 Main
                            Document
                              UST 13 Page   Page1 of
                                                  1 of
                                                     22



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: January 29, 2019



________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT CINCINNATI

IN RE:                              )                                Case No. 18-12585
                                    )
Suzanne Bair,                       )                                Chapter 7
                                    )
              Debtor                )                                Hon. Beth A. Buchanan
____________________________________)                                U. S. Bankruptcy Judge

      ORDER DIRECTING THE CUSTODIAN OF RECORDS FOR RAFTERHAUS
    CONSTRUCTION, LLC TO APPEAR FOR FED. R. BANKR. 2004 EXAMINATION
                 AND FOR PRODUCTION OF DOCUMENTS

        The Motion of the United States Trustee for an Order Directing the Custodian Of Records
for Rafterhaus Construction, LLC to Appear for an Examination under Fed. R. Bankr. P. 2004
(Doc. 21) came on for consideration, the Motion having been filed on December 13, 2018 and
appropriate notice thereof having been filed on December 13, 2018 (Doc. 22). No objection to
the Motion having been filed, and good cause appearing therefore:

       IT IS HEREBY ORDERED that the custodian of records for Rafterhaus Construction,
LLC SHALL appear for an examination pursuant to Federal Rules of Bankruptcy Procedure
2004 on a date mutually agreeable to the parties, which is tentatively scheduled for Friday,
February 8, 2019 at 10:00 a.m., at the United States Trustee Office, 36 East Seventh Street,
Suite 2050, Cincinnati, Ohio 45202.1



1
 The Motion for 2004 Examination (Doc. 21) requested that the custodian of records for Rafterhaus Construction,
LLC appear for examination on December 28, 2018 or any other date mutually agreeable to the parties. Due to the
government shutdown that began on December 22, 2018, the Rule 2004 Examination was not conducted on the
proposed date of December 28, 2018.

                                                                                                           UST 13
Case
 Case1:18-bk-12585
      1:18-bk-12585 Doc
                     Doc28
                         51-13
                             FiledFiled
                                   01/29/19
                                        05/09/19
                                               Entered
                                                   Entered
                                                        01/29/19
                                                            05/09/19
                                                                 15:10:28
                                                                     19:02:26
                                                                            DescDesc
                                                                                 Main
                            Document
                              UST 13 Page   Page2 of
                                                  2 of
                                                     22


        IT IS FURTHER ORDERED that no later than three days prior to the agreed upon date
of the Bankruptcy Rule 2004 Examination, the Custodian of Records for Rafterhaus
Construction, LLC SHALL PRODUCE the following documents for the United States Trustee’s
review at the office of the United States Trustee, or they can be emailed to the attention of
Benjamin Sales at benjamin.a.sales@usdoj.gov at least three days prior to the 2004 exam:
             a. A copy of the monthly statements for any and all bank, credit union, money
                market, brokerage, or mutual fund accounts that Rafterhaus Construction LLC
                had an interest in, for the period January 1, 2016 to the present.
             b. Copies of all check registers for the last two years of the entity’s operation.2
             c. A current list of shareholders; and a list of all money or other consideration
                disbursed to shareholders/partners/members in the last two years of the entity’s
                operation.
             d. Federal and state tax returns, including all schedules and attachments for 2017
                and 2018 once filed.
             e. Profit & Loss Statements and Income Statements for the last two years of the
                entity’s operation.
             f. Any and all books and records kept by the business entity in its normal course of
                business in the last two years. The books and records can be brought to the 2004
                Exam.


IT IS SO ORDERED.

Copy of Order to:

Default List and Additional Party:

Judith A Hackler
Statutory Agent for Rafterhaus Construction, LLC
1800 Tanglewood Dr.
Loveland, OH 45140
                                                        ###




2
  This request differs slightly from what was requested in the Motion in an attempt to make the production of
relevant information less onerous on the custodian of records for Rafterhaus Construction, LLC.

                                                                                                                UST 13
